Title: To Thomas Jefferson from Robert Gamble, 4 December 1792
From: Gamble, Robert
To: Jefferson, Thomas



Sir
Richmond Decemr. 4th. 1792

Your letter of the 22nd. ulto. is at hand and the second draught for 250. Dollars in favor of me for Mr. De Reux, on Mr. Hopkins, honored. I have wrote Mr. De Reaux and await his directions for the disposition thereof.
To morrow being the important day for choosing a President and Vice. P. of course engages peoples minds and Conversation. The dread of Jealousy in the other states, should both Offices be filled from Virga. appears to draw the attention of the Electors from Mr. Jefferson, to Mr. Clinton. Mr. Adams appears unpopular. And I apprehend too little pains has been taken by Gentlemen in Congress and others in Office at the seat of Government to inform Such as either are Electors or who could influence those who are. All seem to depend on Vague rumors. Prejudice and Caprice must direct. I trust an overruling providence will order right. Pardon the digression. The date of my Letter will I hope apologize as at this period peoples minds and conversations are engaged on politics. I am Sir respectfully your mo. obt hum st

Ro. Gamble


